Citation Nr: 0738329	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral pleural disease as a result of asbestos exposure, 
to include consideration of restoration of the previously 
assigned 60 percent evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1967, from July 1968 to February 1970, and from August 1990 
to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By rating action in March 1995 the veteran was granted 
service connection and a noncompensable rating for 
asbestosis.  In December 2001 the RO granted the veteran an 
increased rating of 30 percent for the benign asbestosis 
pleural disease of the left lung with pleural lesion, 
effective from March 28, 2001.  In September 2004, the 
veteran's disability rating was increased to 60 percent, 
effective from February 18, 2004.  

The veteran's medical records were examined by a VA pulmonary 
specialist in February 2005.  The pulmonary specialist opined 
that the veteran's diminished pulmonary capacity was due to 
increased obesity and that the veteran had no symptoms due to 
asbestos exposure.  The June 2005 rating decision on appeal 
reduced the veteran's disability rating for his service-
connected lung disability from 60 to zero percent, effective 
from September 1, 2005.  The veteran appealed the June 2005 
rating decision.  In March 2006, he also asserted that he 
should be granted an increased rating for his service-
connected lung disability.  The RO has treated this claim as 
part of the appeal for restoration of the 60 percent 
disability evaluation.

Subsequent to the August 2006 supplemental statement of the 
case and prior to certification of the veteran's appeal to 
the Board, the RO received additional VA medical records in 
connection with a separate claim for service connection for 
chronic obstructive pulmonary disease (COPD).  The additional 
records include VA treatment records and a report of VA 
respiratory examination in November 2006.  These records are 
pertinent to the veteran's claim for increase in the 
evaluation of his service-connected bilateral pleural 
disease.  These records must be reviewed by the agency of 
original jurisdiction (AOJ) and a supplemental statement of 
the case issued prior to Board review of the veteran's 
claims.  38 C.F.R. § 19.31(b)(1).  

This will also give the AOJ an opportunity to update the VA 
treatment records in the veteran's claims folder and provide 
him with notice pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) concerning his March 2006 claim for 
increase in the evaluation of the service-connected bilateral 
pleural disease.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) concerning his March 2006 
claim for increase in the evaluation of 
the service-connected bilateral pleural 
disease.  

2.  Obtain copies of all of the veteran's 
VA treatment records dated from January 
2007 to present.

3.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claims.  Issue a supplemental statement 
of the case for all issues in appellate 
status showing consideration of all 
evidence received since the August 2006 
supplemental statement of the case, 
including the report of VA respiratory 
examination in November 2006 and VA 
treatment records from June 205 through 
January 2007.  The supplemental statement 
of the case should also include the 
regulations pertinent to reduction of a 
disability rating.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



